DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 10, 2022 has been entered.  Claims 24 and 26-45 remain pending in the application.  
Claim Objections
Claims 26 and 27 are objected to because of the following informalities:
Claim 26 pends from cancelled claim 25.  For  purposes of examination, the Examiner will interpret the claim to pend from independent claim 24.  
Claim 27 pends from cancelled claim 25.  For  purposes of examination, the Examiner will interpret the claim to pend from independent claim 24.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 44,and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Swanberg, US 20150361707, in view of Smith, US 2497697.
Regarding claim 24, Swanberg teaches a security device, for a door (1) in a doorway (feature not shown where door is mounted), comprising: 
a floor-carriable portion (8; 9; 10) comprising a blocking member (8; 9; 10); 
a door-carriable portion (2; 3; 4; 5; 6; 7) comprising: 
an operative portion (4; 5; 6; 7), and 
a mounting arrangement (2) by which the operative portion is mountable to move relative to the door (see movement between Fig 3A and Fig 3E) such that the door-carriable portion is reconfigurable to allow the door to open past a communication position by moving the operative portion relative to the door (4;5 are reconfigured by swinging away from the floor thereby releasing the engagement between the door and floor-carriable portions; Swanberg teaches his invention can be used to hold a door open anywhere along its arc [Claim 1]; by doing so, it would be possible to open past the communication position); and 
a further floor-carriable portion (second 8; 9; 10; Swanberg teaches his invention can be used to hold a door open anywhere along its arc [Claim 1] thereby requiring a plurality of floor-carriable portions); 
wherein the door-carriable portion is configured to magnetically co-operate with the floor-carriable portion blocking member [0023] to stop the door opening past the communication position at which the door is: 
positioned to guard the doorway; and 
ajar to enable the communication via the doorway (Swanberg teaches his invention can be used to hold a door open anywhere along its arc [Claim 1]  One or more these positions would partially open to facilitate communications while the door is positioned to block the doorway, guarding it, while open enough to communications through the opening between the door and doorway); 
wherein at least one of the floor-carriable portion and the door-carriable portion are reconfigurable to allow the door to open past the communication position (4;5 are reconfigurable by swinging away from the floor thereby releasing the magnetic engagement between the door and floor-carriable portions; Swanberg teaches his invention can be used to hold a door open anywhere along its arc [Claim 1]; by doing so, it would be possible to open past the communication position); and 
the further floor-carriable portion is configured to magnetically cooperate with the door-carriable portion to stop the door opening past an open position beyond the communication position (a plurality of floor-carriable portions cooperate similarly with the door-carriable portion, when they are magnetically engaged, they stop the door from further opening).
Swanberg does not teach a wherein the door-carriable portion is configured to magnetically co-operate with the floor-carriable portion to lift the blocking member to a blocking position.  
Smith teaches wherein the door-carriable portion (18) is configured to magnetically co-operate with the floor-carriable portion (13; 14; 16; 17) to lift the blocking member (16; 17) to a blocking position (Fig 2 depicts the lifted 16; 17 engaged with 18; col 1, lines 32-53).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Swanberg’s apparatus to have the lifting blocking member of Smith.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely a magnetic door security device with engageable door and floor carriable portions.  
Regarding claim 26, Swanberg in view of Smith teaches the device of claim 24 wherein the mounting arrangement (Swanberg, 2) is configured to enable the operative portion (Swanberg, 4; 5; 6; 7) to move horizontally relative to the door (Fig 2 depicts space between mounting arrangement and operative portion components adequate to enable the operative portion to move horizontally relative to the door).
Regarding claim 27, Swanberg in view of Smith teaches the device of claim 24 wherein the mounting arrangement (Swanberg, 2) is configured to enable the operative portion (Swanberg, 4; 5; 6; 7) to move parallel to the door (see 4; 5; 6; 7 movement parallel to the door between Fig 3A and Fig 3E)
Regarding claim 28, Swanberg in view of Smith teaches the device of claim 24 wherein the blocking member (Smith, 16; 17) is a pin (Smith, 17 is a pin).
Regarding claim 29, Swanberg in view of Smith teaches the device of claim 28 wherein the floor-carriable portion (Smith, 13; 14; 16; 17) comprises a guide sleeve (Smith, 13; 14) for the pin (Smith, 17) to slide within for the lifting to the blocking position (Smith, Fig 2 depicts the lifted 16; 17 slide within 13 in a blocking position engaged with 18; col 1, lines 32-53)..
Regarding claim 30, Swanberg in view of Smith teaches the device of claim 29 wherein an interior of the guide sleeve (Smith, interior of 13; Fig 2) and an exterior of the pin (Smith, exterior 17; Fig 2) have mutually different cross-sections to vent a bottom of the guide sleeve to a top of the guide sleeve (the cross sections are different enough to allow component movement and therefore venting to the top of the sleeve).
Regarding claim 31, Swanberg in view of Smith teaches the device of claim 29 wherein the guide sleeve (Smith, 13; 14) is shaped to define a well under pin (Smith, 17; Fig 2 depicts well under pin), and the pin and guide sleeve have complementary stop portions abutable to stop the pin falling into the well (Smith, 17 has complementary stop portion of bottom surface of 16 abutable with 13’s complementary stop portion 14 which prevent 17 from falling into well)
Regarding claim 32, Swanberg in view of Smith teaches the device of claim 24 wherein the floor-carriable portion (Smith, 13; 14; 16; 17) and the door-carriable portion (Swanberg, 2; 3; 4; 5; 6; 7) are co-operable to hold the door in the communication position (Swanberg teaches his invention can be used to hold a door open anywhere along its arc [Claim 1]; a communication position would be one of them).
Regarding claim 33, Swanberg in view of Smith teaches the device of claim 24 wherein the further floor-carriable portion (Smith, second 13; 14; 16; 17; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replicate Smith’s floor-carriable portions for use with Swanberg’s door-carriable portion) is substantially identical to the floor-carriable portion (Smith, 13; 14; 16; 17; Swanberg teaches his invention can be used to hold a door open anywhere along its arc [Claim 1] thereby requiring a plurality of floor-carriable portions; it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to standardize the plurality of floor-carriable portions to be substantially identical).
Regarding claim 34, Swanberg in view of Smith teaches the device of claim 24 wherein the further floor-carriable portion (Smith, second 13; 14; 16; 17) and the door- carriable portion (Swanberg, 2; 3; 4; 5; 6; 7) are co-operable to hold the door in the open position (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that further Smith floor-carriable portions would function similarly to Smith floor-carriable portion because they would be duplicates).
Regarding claim 35, Swanberg in view of Smith teaches an access point comprising: the device of claim 24; the door (Swanberg, 1); and the doorway (Swanberg, feature not shown where door is mounted).
Regarding claim 44, Swanberg in view of Smith teaches the device of claim 24 wherein the mounting arrangement (Swanberg, 2) comprises a bracket (Swanberg, outside walls of 2 which contact 1 and 7; Fig 2) along which the operable portion (Swanberg, 4; 5; 6; 7) slides (Swanberg, see movement of 7 from left Fig 2 to right Fig 2).
Regarding claim 45, Swanberg in view of Smith teaches the device of claim 24 wherein the mounting arrangement (Swanberg, 2) is a mounting arrangement by which the operative portion (Swanberg, 4; 5; 6; 7) is mountable to move relative to the door (see movement between Fig 3A and Fig 3E) such that the door-carriable portion (Swanberg, 2; 3; 4; 5; 6; 7) is reconfigurable to allow the door to open past the communication position by moving the operative portion, relative to the door, to position the operative portion ready to co-operate with the further floor-carriable portion (4;5 are reconfigured by swinging away from the floor thereby releasing the engagement between the door and floor-carriable portions; Swanberg teaches his invention can be used to hold a door open anywhere along its arc [Claim 1]; by doing so, it would be possible to open the door past the communication position and allow the door to swing to stop at a further floor-carriable portion).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 20110049911.
Regarding claim 36, Bosshard does not explicitly disclose a method of stopping a door of a doorway opening past a communication position at which the door is: positioned to guard the doorway; and ajar to enable the communication via the doorway.  However, Bosshard does disclose comprising using a security device (12; 21), the security device comprising: 
a floor-carriable portion (12) comprising a blocking member (1); 
a door-carriable portion (21); and 
a further floor-carriable portion (21; [0018]); 
wherein the door-carriable portion is magnetically co-operable with the floor- carriable portion to lift the blocking member to a blocking position to stop the door (Fig 3; [0042]) opening past the communication position (Bosshard teaches his invention can be used to arrest a door in multiple positions [0018].  One or more of these positions would be partially open to facilitate communications while the door is still securing the doorway from undesired entry); 
at least one of the floor-carriable portion and the door-carriable portion are reconfigurable to allow the door to open past the communication position (the floor carriable portion can be reconfigured to release its engagement with the door carriable portion and allow the door to move past the partial open position); and 
the further floor-carriable portion is magnetically co-operable with the door-carriable portion to stop the door opening past an open position beyond the communication position (the floor-carriable portions are of the same construction and operation [0018; 0042]).
Claims 37, 38, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 20110049911, in view of Rashid et al., US 6327743 (hereinafter Rashid).
Regarding claim 37, Bosshard in view of Rashid teaches a security device for a door in a doorway, the device comprising: 
a floor-carriable portion (12); and 
a door-carriable portion(21) comprising: 
an operative portion (22) magnetically co-operable with the floor-carriable portion to limit opening of the door to stop the door opening past a communication position (Bosshard teaches his invention can be used to arrest a door in multiple positions [0018].  One or more of these positions would be would be partially open to facilitate communications while the door is still securing the doorway from undesired entry) at which the door is: 
positioned to guard the doorway; and 
ajar to enable communication via the doorway; and 
a mounting arrangement (24) by which the operative portion is mountable to the door (26; Fig 1).
Bosshard does not teach a mounting arrangement by which the operative portion is mountable to move horizontally relative to the door such that the door-carriable portion is reconfigurable, to allow the door to open past the communication position, by moving the operative portion relative to the door.
Rashid teaches a mounting arrangement (12; 14; 16) by which the operative portion (28) is mountable to move horizontally relative to the door (28 is mounted on 16 and can rotate around 14 relative to the door) such that the door-carriable portion is reconfigurable to allow the door to open past the communication position by moving the operative portion relative to the door (rotating 28 into the position in Fig 4 allows the door to be open past the communication position in Fig 5 with 28 located on the opposite side of 62 as depicted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshard’s apparatus with an operative portion mounting arrangement where the operative portion can be positioned to allow the door to be open past the communication position.  Doing so would allow multiple apparatus modes to operate and secure the security device resulting in a more flexible security device and an increased customer security and satisfaction.  
Regarding claim 38, Bosshard in view of Rashid teaches the device of claim 37 wherein the mounting arrangement (Rashid, 12; 14; 16) is configured to enable the operative portion (Rashid, 28) to move parallel to the door (the horizontal movement of 28 between Fig 4 and Fig 5 is parallel to the door).
Regarding claim 39, Bosshard in view of Rashid teaches the device of claim 37 wherein;
the floor-carriable portion (Bosshard, 12) comprises a blocking member (Bosshard, 1); and 
the magnetic co-operation lifts the blocking member to a blocking position to stop the door opening past the communication position (Fig 3; [0042]).
Regarding claim 43, Bosshard in view of Rashid teaches the device of claim 37 wherein the floor-carriable portion (Bosshard, 12) and the door-carriable portion (Bosshard, 21) are co-operable (Bosshard, Fig 3) to hold the door in the communication position (Bosshard teaches his invention can be used to arrest a door in multiple positions [0018].  One or more of these positions would be partially open to facilitate communications while the door is still securing the doorway from undesired entry).
Claims 40, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 20110049911, in view of Rashid et al., US 6327743 (hereinafter Rashid) as applied to claim 39 above, and further in view of Chesterton, US 5395143.
Regarding claim 40, Bosshard in view of Rashid teaches the device of claim 39 wherein the blocking member (Bosshard, 1) is a plate (Bosshard, Figs 2,3).
Bosshard in view of Rashid does not teaches wherein the blocking member is a pin. 
Chesterton teaches wherein the blocking member (19) is a pin (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshard’s blocking member to be the blocking pin of Chesterton.  Doing so would strengthen the apparatus resulting in a more robust and higher security device functioning in the same operational footprint leading to more satisfied customers.  
Regarding claim 41, Bosshard in view of Rashid and Chesterton teaches the device of claim 40 wherein the floor-carriable portion (Chesterton, 16;17) comprises a guide sleeve (Chesterton, 17) for the pin (Chesterton, 19) to slide within for the lifting to the blocking position (Chesterton, Fig 1; col 3, lines 29-35).
Regarding claim 42, Bosshard in view of Rashid and Chesterton teaches the device of claim 41 wherein an interior of the guide sleeve (Chesterton, 23) and an exterior of the pin (Chesterton, 22) have mutually different cross-sections to vent a bottom of the guide sleeve to a top of the guide sleeve (A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim.  Chesterton has mutually different cross sections of the guide sleeve and pin to allow the bottom of the guide sleeve to the top of the guide sleeve).
Response to Arguments
Applicant’s arguments, see page 9, filed October 10, 2022, with respect to the rejection of claim 24 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art references Swanberg, US 20150361707, and Smith, US 2497697.
Applicant's arguments filed October 10, 2022, with regards to independent claims 36 and 37 have been fully considered but they are not persuasive.
Regarding claim 36, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Bosshard, in paragraph 007, summarizes his invention as arresting or stopping a door relative to a stationary structure by means of magnetic attraction comprising at least one tilting element (floor-carriable portion) and one counter element (door-carrriable portion).  This is similar to the first aspect of the claimed invention as stated in the Summary in the specification on page 2.   
Regarding claim 37, in response to applicant's argument that Rashid is incompatible with Bosshard, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Both Bosshard and Rashid teach a door security device operational in multiple door  positions.  Rashid further teaches making the door-carriable portion operational in multiple positions.  The combined teachings suggest to one of ordinary skill in the art a door device operational in multiple door positions enabled by movement of both the door and floor-carriable portions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675